Title: To James Madison from the Inhabitants of Natchitoches, Louisiana, 10 February 1814
From: Inhabitants of Natchitoches, Louisiana
To: Madison, James


        
          Copy
          Natchitoches, Ste. of Louisianafebr. the 10th. 1814.
          Most respected Sir!
        
        The Inhabitants of the County of Natchitoches, conscious of the fatherly concern which you feel for the prosperity and comfort of all American citizens, address you, with the utmost confidence, on subjects which materially interest their tranquillity and safety.
        They take the liberty of exposing to your Excellency that the existence of the Public Indian Agency and store, in the very center of this County Town, draws into it a continual affluence of Indians who, addicted to intoxication and who, when in that state, inclined to all sorts of riot and mischief, cause the greatest injury to the community, both in a moral point of view and in exposing the persons, families and properties of the Citizens.
        The Inhabitants of this County, therefore, unite in requesting of your justice and goodness a removal of that public establishment to the frontier or, at least, to a more retired part of the country where the Indians should have less opportunities of committing depredations and injuries.
        But this is not the only cause of regret upon which the Inhabitants aforesaid wish to interest the feelings of your Excellency. There exists an other one, the nature of which is of more delicate, since it concerns, in a direct manner, the very tranquility of the United States and imperiously calls for the immediate attention of the General Government. That is the dissatisfaction of the numerous tribes of Indians which surround this Frontier. It is too notorious that those Tribes have neither confidence in, nor esteem for the present Public Indian Agent residing in this County Dr John Sibley. Complaints from them, on the subject of that public officer are daily brought in to the old and most respectable settlers of this country and it is with the greatest difficulty, that those Inhabitants have, until this moment, been able to persuade those dissatisfied Indians to a quiet and peaceable conduct towards the [illegible].
        The party of Spanish Royalists which infests this frontier, has in its power to avail itself of that unfavorable disposition amongst those Indians. And it is already said that a number of them has joined that party. The crisis is now arrived and indeed if a person, more acceptable to the neighbouring Indians, is not immediately appointed, in the stead of the present one, as a public Agent, the Inhabitants of this part of the country have every reason to fear that the fermentation wich exists among those Tribes should become fatal to their lives and property, as well as to the interests of the United States.
        
        The Inhabitants of the County of Natchitoches, therefore, request your Excellency to take into consideration this, their humble petition, in both its objects which, in a great measure, may be accomplished in appointing, for Indian Agent at this place, a person whose exertions, better policy, and attendance to his duty may preserve the peace and amity which, until now, had subsisted without interruption for more than One Hundred years, between the people of this frontier and their Indian neighbours.
        There are several worthy characters, residing in this county of Natchitoches who merit the confidence of Government, possess the public esteem and are most suitable to the appointment of Indian Agent. The Inhabitants of this County would therefore consider it a peculiar favor that your Excellency would permit them to recommend such characters to your consideration.
        Praying Almighty God to pour upon your useful and immense labours his particular blessings and dispense his favors upon every object which may be dear to your own heart: the Inhabitants of Natchitoches most cordially subscribe themselves; of your Excellency
        
          The most humble and respectful Servants.
        
        
          Here follows a great number of signatures.
        
      